DETAILED ACTION
	This Office Action is in response to the Amendment filed 29 November 2021. Claim(s) 2-21 are currently pending. The Examiner acknowledges the amendments to claim(s) 2, cancelled claim(s) 1 and new claim(s) 18-21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 actuation unit in claim 2. The term “actuation unit” is a placeholder having no specific structural meaning.  The phrases “to release the first mesh from the first frame assembly”, “to release the second mesh from the second frame assembly”, “to deploy the first frame assembly and to release the first mesh from the first frame assembly”, and “to deploy the second frame assembly and to release the second mesh from the second frame assembly” are functions that the actuation unit is configured to perform.
actuation unit in claims 10 and 20 and described in [0128, 0129, 0133, 0138, 0142]. The term “unit” is a placeholder having no specific structural meaning.  The term “actuation” is the claimed function that the unit is to perform.
mesh release assembly in claims 7 and 15 and described in [0160]. The term “assembly” has no specific structural meaning. The claimed function of the assembly is to release a mesh.
connector member in claims 8 and 16 and described in [0010]. The term “member” has no specific structural meaning. The claimed function of the member is to perform a connection.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-9, 18, 19 and 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (10, 15, 16) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,655,709. Although the claims at issue are not identical, they are not patentably distinct from each other because of the omission of the connector assembly, actuator assembly and mesh release assembly.
Claim(s) (2, 3, 5, 6, 7, 10, 11, 12, 14, 15, 20) and (18, 19, 21) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, (2, 3) of U.S. Patent No. 9,655,709 in view of Halevy (US 2010/0179576A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition of having first and second mesh deployment units. Halevy discloses a kit [0014] that may include a number of deployment units in accordance with the number being repaired [0014]. The deployment units each include an expandable frame and a mesh material mounted on the frame [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the kit of U.S. Patent No. 9,655,709 with second and third mesh deployment units for the predictable result of repairing each hernia defect site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided U.S. Patent No. 9,655,709 with multiple mesh deployment units form of a frame assembly and a mesh, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) (4, 13) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,655,709 in view of Halevy (US 2010/0179576A1) in view of Hammel (US 2012/0179175A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition of having first and second meshes of different configurations. Halevy teaches a kit [0014] that may include a number of deployment units in accordance with the number being repaired [0014]. The deployment units each include an expandable frame and a .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halevy (US 2010/0179576A1).
Regarding claim 10, Halevy discloses a kit including an actuation unit (trocar) and a first mesh deployment unit including a first frame assembly (907) in the form of an anchoring device having a plurality of arms (first and second frame members; [0027]) and a first mesh (906) attached thereto. The first mesh deployment unit is capable of being released from the actuation unit [0014, 0030, 0088, 0092]. 
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (US 2007/0088189A1).
Regarding claim 10, Levy discloses a kit including an actuation unit (31; Fig. 2) and a first mesh deployment unit including a first frame assembly formed of multiple frame members (16, 17) and a first mesh (14) attached thereto. The first mesh deployment unit is capable of being released from the actuation unit [0029].
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedlander (US 2011/0082479A1).
Regarding claim 10, Friedlander discloses a kit including an actuation unit (16; Fig. 2) and a first mesh deployment unit including a first frame assembly formed of multiple frame members (221, 222, 223) and a first mesh (22). The first mesh deployment unit is capable of being released from the actuation unit (Fig. 2E; [0042-0045]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halevy.
Regarding claims 11, 12 and 14, Halevy discloses a kit [0014] that may include a number of deployment units in accordance with the number being repaired [0014]. The deployment units each include an expandable frame and a mesh material mounted on the frame [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the kit of Halevy with second and third mesh deployment units for the predictable result of repairing each hernia defect site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Halevy with multiple mesh deployment units form of a frame assembly and a mesh, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halevy in view of Hammell (US 2012/0179175A1).
Regarding claim(s) 13
In the same field of endeavor, hernia repair devices, Hammell teaches mesh patches having different shapes and sizes to perform various types of surgery [0032]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second meshes of Halevy with different shapes and sizes, as taught by Hammell, to provide means to perform various types of surgery.
Claim 11, 12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Halevy.
Regarding claims 11, 12 and 14, Halevy discloses a kit [0014] that may include a number of deployment units in accordance with the number being repaired [0014]. The deployment units each include an expandable frame and a mesh material mounted on the frame [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the kit of Levy with second and third mesh deployment units, as taught by Halevy, for the predictable result of repairing each hernia defect site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Levy with multiple mesh deployment units, as taught by Halevy, to form of a frame assembly and a mesh, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, the combination of Levy and Halevy teaches a first mesh deployment unit and a second mesh deployment unit that include a first mesh and a second mesh that are releasably attached to the respective first frame and second . 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Halevy, as applied to claim 11 above, and further in view of Hammell (US 2012/0179175A1).
Regarding claim(s) 13, the combination of Levy and Halevy does not disclose that the first and second meshes have different configurations.
In the same field of endeavor, hernia repair devices, Hammell teaches mesh patches having different shapes and sizes to perform various types of surgery [0032]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second meshes of the combination of Levy and Halevy with different shapes and sizes, as taught by Hammell, to provide means to perform various types of surgery.
Claim 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Halevy.
Regarding claims 11, 12 and 14, Friedlander discloses a kit [0014] that may include a number of deployment units in accordance with the number being repaired [0014]. The deployment units each include an expandable frame and a mesh material mounted on the frame [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the kit of Friedlander with second and third mesh deployment units, as taught by Halevy, for the predictable result of repairing each hernia defect site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Halevy, as applied to claim 11 above, and further in view of Hammell (US 2012/0179175A1).
Regarding claim(s) 13, the combination of Friedlander and Halevy does not disclose that the first and second meshes have different configurations.
In the same field of endeavor, hernia repair devices, Hammell teaches mesh patches having different shapes and sizes to perform various types of surgery [0032]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second meshes of the combination of Friedlander and Halevy with different shapes and sizes, as taught by Hammell, to provide means to perform various types of surgery.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim(s) 8, 9, 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





                                                                                                                                                                                                    /JOCELIN C TANNER/Primary Examiner, Art Unit 3771